Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1, 3, 4, 12, 14-16, 22, 29, 31, 38, 39, 41, 73, 113, and newly added claims 120 and 121.  Claim 113 remains withdrawn from consideration.  Claims 1, 3, 4, 12, 14-16, 22, 29, 31, 38, 39, 41, 73, 120 and 121 contain allowable subject matter but are newly rejected under 35 USC 112(b) as necessitated by amendment, and claims 120 and 121 are newly rejected under 35 USC 112(d).  This action is made final. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 12, 14-16, 22, 29, 31, 38, 39, 41, 73, 120 and 121 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 1 recites the limitation "in the bulk" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be a reference to a bulk or interior portion of the electrolyte separator.  However, “the bulk” lacks antecedent basis and is indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 120 and 121 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Claim 120 recites that the electrolyte separator has a top or bottom surface that has less than 5 atomic % of an amorphous material comprising carbon and oxygen.  However, parent claim 1 recites that the electrolyte separator has a top or bottom surface which “only includes material which is the same as the material in the bulk.” As claim 120 provides for a nonzero 

Allowable Subject Matter
Claims 1, 3, 4, 12, 14-16, 22, 29, 31, 38, 39, 41, 73, 120 and 121 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  	Claim 1 recites that the electrolyte separator film comprises a lithium-stuffed garnet and a bonding layer, the bonding layer comprising a lithium salt, solvent, and polymer; the electrolyte separator film directly contacts an Li metal negative electrode, and the bonding layer directly contacts and is positioned between the electrolyte separator film and the positive electrode, and the electrolyte separator has a top or bottom surface which only includes material which is the same as the material in the bulk [of the electrolyte separator].  WO ‘749, previously applied, teaches a lithium metal negative electrode, a garnet separator having an Al2O3 layer formed by ALD at the interface of the garnet and the lithium metal, and a gel polymer between the garnet and the positive electrode ([0089], [0043], [0053]).  As noted by Applicant in the remarks filed December 6, 2021, the claim language excludes such an Al2O3 layer from being present.  As further noted by Applicant, WO ‘749 teaches the benefits of such a layer in numerous places throughout the disclosure and does not teach or fairly suggest to one skilled in the art an embodiment not having .
	Ohta et al (US 20140162113) is cited as teaching a solid state battery comprising a garnet solid electrolyte (10), a positive electrode (12) that comprises a mixed layer (12a) in close contact with the solid electrolyte, a negative electrode (14) that can be lithium metal, and a polymer electrolyte layer (16) (abstract; Fig. 2; [0034], [0041]).  However, the polymer electrolyte layer is located between the negative electrode and the garnet electrolyte, and not between the positive electrode and the solid electrolyte as claimed.   Further, there would be no apparent reason or motivation to use a polymer layer in the claimed location as the invention of Ohta et al. lies in the used of a “mixed layer” at the interface of the positive electrode and the solid electrolyte.  The skilled person would not be led to modify or rearrange the layers in the vicinity of the mixed layer.  As such, claim 1 contains allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
March 2, 2022

.